Name: 2002/124/EC: Commission Decision of 13 February 2002 amending Decision 2001/218/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2002) 472)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  wood industry;  natural and applied sciences;  Europe
 Date Published: 2002-02-15

 Avis juridique important|32002D01242002/124/EC: Commission Decision of 13 February 2002 amending Decision 2001/218/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2002) 472) Official Journal L 045 , 15/02/2002 P. 0056 - 0057Commission Decisionof 13 February 2002amending Decision 2001/218/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode) as regards areas in Portugal, other than those in which it is known not to occur(notified under document number C(2002) 472)(2002/124/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2001/33/EC(2), and in particular Article 16(3) thereof,Whereas:(1) Where a Member State considers that there is an imminent danger of the introduction into its territory of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al., (the pine wood nematode (PWN)), from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger.(2) Portugal informed the other Member States and the Commission on 25 June 1999 that some samples of pine trees originating in its territory were identified as infested by the PWN. In consequence, the Commission authorised Member States temporarily to take additional measures against the dissemination of PWN, as regards areas in Portugal, other than those in which it is known not to occur. The currently applicable authorisation is set out in Decision 2001/218/EC(3).(3) Following a further assessment by the FVO in October 2001 and additional information supplied by Portugal, it appears that as a result of the application of an eradication programme, the spread of PWN is still limited within the demarcated area. However trees showing symptoms of infestation by PWN were still found during surveys of the area where it was previously known to occur.(4) In official surveys carried out in 2001 by the other Member States on wood, isolated bark and plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., originating in the Member State concerned, none of the samples taken and analysed tested positive for the presence of the PWN.(5) It is therefore necessary for Portugal to continue to take specific measures to control the spread of PWN with the aim of eradication. It may also be necessary for the other Member States to continue to adopt additional measures to protect themselves.(6) Since there is no new information giving cause for revision of these measures, Decision 2001/218/EC should therefore be extended for another limited period, and be amended accordingly.(7) The effect of the emergency measures will be assessed continually during 2002 and 2003, in particular on the basis of information to be provided by Portugal and the other Member States. If it becomes apparent that the emergency measures referred to in the present Decision are not sufficient to prevent the spread of PWN or have not been complied with, more stringent or alternative measures should be envisaged.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Decision 2001/218/EC is amended as follows:1. in the first paragraph of Article 2, "28 February 2002" is replaced by "28 February 2003";2. in the second paragraph of Article 4, "15 November 2001" is replaced by "15 November 2002";3. in Article 6, "15 December 2001" is replaced by "15 December 2002".Article 2This Decision is addressed to the Member States.Done at Brussels, 13 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 127, 9.5.2001, p. 42.(3) OJ L 81, 21.3.2001, p. 34.